DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/20/2021.  Since the previous filing, claim 1 has been amended, claim 11 has been cancelled and claims 37-38 have been added.  Thus, claims 1-10, 12-31 and 37-38 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 21, 22, 26, 27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Redmond (WO 2013/177621).
In regards to claim 1, Peiris discloses a method of determining whether high flow therapy is being used by a patient (paragraph 73-74, see step of determining open CPAP interface is being used, open CPAP interface used for high flow therapy, paragraph 59 line 7-9 and 22-24, note that high flow therapy can be in the range of 0-120 I/m as disclosed in paragraph 25 of the applicant’s specification), the method comprising: determining, by evaluation of one or more signals in a controller associated with a respiratory therapy device, the one or more signals from one or more sensors (paragraph 68), whether a property of a flow of air being delivered during a 
While Peiris does not explicitly disclose generating, in the controller, dependent on the determining, a plurality of output indications of whether high flow therapy is being used by the patient over time, and determining, in the controller, an amount of usage time of high flow therapy by accumulating the plurality of output indications, Peiris does disclose the controller recording information concerning the time, date and duration of each therapy mode operation (paragraph 85 line 1-2 and 8-13) as well as statistically informative information regarding values of pressure and gas flow rates that may be gathered over time (paragraph 85 line 8-13, claims 68-69) and that recorded data may be utilized to evaluate efficacy and compliance (paragraph 85 line 16-18 and paragraph 88).
However, White teaches generating a plurality of output indications based on patient data (paragraph 1057-1058).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris to generate a plurality of output 
The modified Peiris does not teach wherein the output indications comprise a time series of Boolean usage indications.
However, Redmond teaches a respiratory therapy and monitoring device which uses time series Boolean indicators to monitor and classify the breathing status of the patient a given time instants (paragraph 236) during continuous monitoring (paragraph 99).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Peiris wherein the output indications comprise a time series of Boolean usage indications at successive time instants as taught by Redmond as this is a known means of providing and accumulating easily distinguishable data regarding patient status.
In regards to claim 2, Peiris in view of White and Redmond teaches the method of claim 1 and Peiris further discloses wherein the generating generates the plurality of output indication to indicate that high flow therapy is being used by the patient upon a plurality of determination that the property contains a significant oscillation within the breathing rate frequency band (Peiris: paragraph 74 significant oscillation is interpreted in a broad manner, as the flow fluctuations occur during a breathing cycle while using open CPAP interface, they are within a breathing rate frequency band).
In regards to claim 21, Peiris in view of White and Redmond teaches the method of claim 1 and the combination further teaches accumulating the generated plurality of output indications of high flow therapy usage over time into a record of usage of the high flow therapy by the patient over time (Peiris: paragraph 85, White: paragraph 1058).
In regards to claim 22, Peiris in view of White and Redmond teaches the method of claim 21 and the combination further teaches generating a compliance report based on the record of usage of the high flow therapy (Peiris: paragraph 85-88, White: paragraph 1058).

In regards to claim 27, Peiris in view of White and Redmond teaches the method of claim 26 and Peiris further discloses wherein the property is a total flow rate of the flor of air, and the generating generates the plurality of output indications to indicate that high flow therapy is not being used by the patient upon a determination that the total flow rate is less than a flow rate threshold (paragraph 71, 78 and 81).
In regards to claim 30, Peiris in view of White and Redmond teaches the method of claim 1 and Peiris further discloses the controller controlling a change in operation of the respiratory therapy device based on the output indication of whether high flow therapy is being used by the patient (paragraph 79).
In regards to claim 31, Peiris in view of White teaches the method of claim 30 and Peiris further discloses wherein the change in operation of the respiratory therapy device changes a property of the flow of air being delivered by the respiratory therapy device (paragraph 79).
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Redmond (WO 2013/177621) as applied above, and further in view of Berthon-Jones (US 2004/0123866).
In regards to claim 3, Peiris in view of White and Redmond teaches the method of claim 1 and Peiris further discloses wherein the determining whether the property of the flow of air contains a significant oscillation within a breathing rate frequency band comprises: determining whether a magnitude is greater than a magnitude threshold (paragraph 74, the fluctuation is greater than 15L/min while using open CPAP interface during inspiration-expiration cycle).

However, Berthon-Jones teaches calculating a magnitude of variation over a window of predetermined duration, and determining whether the magnitude of variation is greater than a magnitude threshold as an alternative known method for the purpose of comparing an input to a threshold to yield a result (paragraph 143, see comparing the threshold with the square root of the variance).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include calculating a magnitude of variation within the breathing rate frequency band of a signal representing the property over a window of predetermined duration, and determining whether the magnitude of variation is greater than a magnitude threshold as taught by Berthon-Jones as an alternative known method for the purpose of comparing an input with a threshold to yield a result.
In regards to claim 4, Peiris in view of White, Redmond and Berthon-Jones teaches the method of claim 3.
Peiris does not disclose wherein the calculating comprises applying, to the signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest.
However, Berthon-Jones teaches applying, to a flow signal, a band-pass filter for the purpose of yielding a clean respiratory air flow signal (paragraph 186) and Redmond teaches application of a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest (band-pass filter with range et to respiratory function [0.1 Hz, 0.8 Hz], paragraph 116, see instant Specification 135).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include applying, to the 
In regards to claim 5, Peiris in view of White, Redmond and Berthon-Jones teaches the method of claim 5 and the combination further teaches wherein the magnitude of variation is a standard deviation over the window (Berthon-Jones: paragraph 143, square root of the variance is the standard deviation).
In regards to claim 6, Peiris in view of White, Redmond and Berthon-Jones teaches the method of claim 3.
Peiris does not disclose wherein the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band.
However, Berthon-Jones teaches the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band as an alternative known method for the purpose of comparing an input with a threshold to yield a result (step 130 and 132 in Fig. 11 and paragraph 186-188).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band as taught by Berthon-Jones as an alternative known method for the purpose of comparing an input with a threshold to yield a result.
In regards to claim 7, Peiris in view of White, Redmond and Berthon-Jones teaches the method of claim 3 and the combination further teaches determining whether the magnitude of variation of the signal varies significantly as the window slides forward, wherein the generating is further dependent on the determining whether the property of the flow of air contains a 
In regards to claim 8, Peiris in view of White, Redmond and Berton-Jones teaches the method of claim 7 and the combination further teaches wherein the generating generates the plurality output indications to indicate that high flow therapy is being used by the patient (see claim 1 above) upon a determination that the magnitude of variation varies significantly as the window slides forward (Berthon-Jones: paragraph 141-144, see moving average variance; significantly is interpreted in a broad manner).
In regards to claim 9, Peiris in view of White, Redmond and Berthon-Jones teaches the method of claim 7 and the combination further teaches wherein the determining whether the magnitude of variation of the signal varies significantly as the window slides forward comprises: calculating a measure of variation of the magnitude of variation over a further window of predetermined duration, and determining whether the measure of variation is greater than a magnitude variation threshold (Berton-Jones: paragraph 143, comparing with the variance directly).
In regards to claim 10, Peiris in view of White, Redmond and Berthon-Jones teaches the method of claim 9 and the combination further teaches wherein the measure of variation is a variance (Berthon-Jones: paragraph 143, comparing with the variance directly).
Claims 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Redmond (WO 2013/177621) as applied above, and further in view of Kuriger (US 2016/0015918).
In regards to claim 12, Peiris in view of White and Redmond teaches the method of claim 1.
Peiris does not disclose further comprising calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the flow of air.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris in view of White to include calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the flow of air as taught by Kuriger for the purpose of calculating the resistance of the conduit or other assembly of components (paragraph 266 line 8-12).
In regards to claim 13, Peiris in view of White, Redmond and Kuriger teaches the method of claim 12 and Peiris further discloses wherein the property of the flow of air is the resistance to flow (paragraph 71).
In regards to claim 14, Peiris in view of White, Redmond and Kuriger teaches the method of claim 12 and Peiris further discloses determining whether resistance to flow is within a predetermined range, wherein the generating is further dependent on the determining whether the resistance to flow is within the predetermined range (paragraph 70-71, 78 and 81, knowing flow and pressure data, resistance to flow can be calculated).
In regards to claim 15, Peiris in view of White, Redmond and Kuriger teaches the method of claim 14 and Peiris further discloses wherein the generating generates the plurality of output indications to indicate that high flow therapy is not being used by the patient upon a determination that the resistance to flow is not within the predetermined range (paragraph 70-71, 78 and 81, knowing flow and pressure data, resistance to flow can be calculated).
In regards to claim 16, Peiris in view of White, Redmond and Kuriger teaches the method of claim 14 and Peiris further discloses wherein the generating generates the plurality of output indications to indicate that the air circuit has been disconnected upon a determination that the resistance to flow is lower than a lower end of the predetermined range (paragraph 70-
In regards to claim 18, Peiris in view of White, Redmond and Kuriger teaches the method of claim 14.
Peiris does not disclose generating, in the controller, dependent on the determining whether the resistance to flow is within the predetermined range, an output indication to indicate that the patient interface is too large upon a determination that the resistance to flow is higher than an upper end of the predetermined range.
However, Peiris teaches open CPAP therapy does not require the nasal cannula to seal against the nostrils of a user, thus some of the flow can be leaked to the atmosphere which means that the resistance to the flow is decreased comparing to when the nasal cannula is sealed against the nostrils of a user (paragraph 60).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include generating, in the controller, dependent on the determining whether the resistance to flow is within the predetermined range, an output indication to indicate that the patient interface is too large upon a determination that the resistance to flow is higher than an upper end of the predetermined range for the purpose of determining whether the nasal cannula is sealed or not sealed against the nostrils of a user.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438), Redmond (WO 2013/177621) and Kuriger (US 2016/0015918) as applied above, and further in view of Acker (US 2009/0266360).
In regards to claim 17, Peiris in view of White, Redmond and Kuriger teaches the method of claim 14.

However, Acker teaches generating the output indication to indicate that the air circuit has been occluded upon a determination that the resistance to flow is increased for the purpose detecting occlusion in the tube (paragraph 41).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the generating generates the plurality of output indications to indicate that the air circuit has been occluded upon a determination that the resistance to flow is higher than an upper end of the predetermined range as taught by Acker for the purpose of detecting occlusion in the tube (paragraph 41).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438), Redmond (WO 2013/177621) and Kuriger (US 2016/0015918) as applied above, and further in view of Berthon-Jones (US 2004/0123866).
In regards to claim 19, Peiris in view of White, Redmond and Kuriger teaches the method of claim 12 and the combination further teaches calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the flow of air (Kuriger: paragraph 266 line 8-12).
Peiris does not disclose wherein the calculating comprises: applying, to the total flow rate and the pressure, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest, to produce a band-pass filtered device pressure and a band-pass filtered total flow rate, and dividing the band-pass filtered device pressure by the band-pass filtered total flow rate.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the calculating comprises: applying, to the total flow rate and the pressure, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest, to produce a band-pass filtered device pressure and a band-pass filtered total flow rate, and dividing the band-pass filtered device pressure by the band-pass filtered total flow rate as taught by Berthon-Jones and Redmond for the purpose of yielding a clean respiratory air flow signal (Berthon-Jones: paragraph 186).
In regards to claim 20, Peiris in view of White, Redmond, Kuriger and Berthon-Jones teaches the method of claim 19 and Peiris further discloses wherein the pressure is a pressure at an outlet of the respiratory therapy device (paragraph 56).
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Redmond (WO 2013/177621) as applied above, and further in view of Tatkov (US 2016/0121063).
In regards to claim 23, Peiris in view of White and Redmond teaches the method of claim 21.
Peiris does not disclose adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy.
However, Tatkov teaches adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy (abstract, paragraph 55, Fig 9).

In regards to claim 24, Peiris in view of White, Redmond and Tatkov teaches the method of claim 23 and the combination further teaches wherein the parameter is a therapeutic flow rate (Peiris: paragraph 79, Tatkov: paragraph 55).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Redmond (WO 2013/177621) as applied above, and further in view of Brydon (US 6240921).
In regards to claim 25, Peiris in view of White and Redmond teaches the method of claim 21.
Peiris does not disclose generating an alarm based on the record of usage of the high flow therapy.
However, Brydon teaches generating an alarm based on detection of a sudden change in pressure or flow rate beyond a threshold (column 5 line 37-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris to generate an alarm based on record of usage of the high flow therapy as taught by Brydon as this would alert the patient to an interference with the therapy delivery such as inadvertent displacement of the interface (Brydon: column 5 line 42-45).
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Redmond (WO 2013/177621)as applied above, and further in view of Mielcarz (US 2015/0283342).

Peiris does not disclose the generating generates the plurality of output indications to indicate that the respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold.
However, Mielcarz teaches an output indication to indicate that a respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold for the purpose of detecting the status of the device (paragraph 39).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include and the generating generates the output indication to indicate that the respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold as taught by Mielcarz for the purpose of detecting the status of the device (Mielcarz: paragraph 39).
Claims 29 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Redmond (WO 2013/177621) as applied above, and further in view of Starr (US 2002/0029004).
In regards to claim 29, Peiris in view of White and Redmond teaches the method of claim 1 and Peiris further discloses a signal representing the property (paragraph 55).
Peiris does not discloses estimating a breathing rate from a signal representing the property.
However, Starr teaches estimating a breathing rate from a signal representing the property for the purpose of determining a physical characteristic associated with respiration (paragraph 86).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include estimating a 
In regards to claim 37, Peiris in view of White, Redmond and Starr teaches the method of claim 29.
Peiris does not teach wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate.
However, Redmond teaches wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate (paragraph 116).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate as taught by Redmond as this would help reduce extraneous noise.
In regards to claim 38, Peiris in view of White, Redmond and Starr teaches the method of claim 37.
Peiris does not teach wherein the lower cutoff frequency is one half the estimated breathing rate and the upper cutoff frequency is twice the estimated breathing rate.
However, Redmond teaches wherein the breathing rate frequency band comprises a frequency band with upper and lower cutoff frequencies derived from the estimated breathing rate (range of filter may be set within wide range of potential breathing rate estimates, paragraph 116).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peiris wherein the lower cutoff frequency is one half the estimated breathing rate and the upper cutoff frequency is twice the estimated In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) and this would provide a range which may allow for variations within the breathing rate without losing data.
Response to Arguments
	In regards to the arguments concerning independent claim 1, these arguments partially concern the amendment made to claim 1 and addressed in the new rejections above.  Further arguments concern the applicability of Peiris, specifically steps 51 and 57.  The Applicant argues that step 51 is performed when it detects an interface has been connected to the output of the blower unit and before any patient treatment is provided.  However, the examiner interprets high flow therapy broadly as the therapy the patient receives while wearing an open CPAP mask. Peiris discloses the algorithm having a detection mode which can determine whether the patient receives high flow therapy (therapy using open CPAP mask) or not (therapy not using open CPAP mask). The cited algorithm in paragraph [0074] in Peiris needs to be performed why the patient is using the mask as it detects flow fluctuation and pressure fluctuation that occurs during the inspiration-expiration cycle. Thus the test mode 51 in Fig. 5 which happens after the detection mode occurs while the patient receives the therapy. Paragraph [0078] of Peiris discloses step 55 which is a sub-step of test mode 51 (see paragraph [0076]) compares the measured flow and pressure sensor data to stored value: if there is not a match, it can indicate that the patient is not yet wear the mask (paragraph [0078] lines 1-7). This indicates that the algorithm can be performed while the patient is wearing the mask or the therapy is applying to the patient. Applicant also argues that step 57 does not teach or suggest the generating dependent on the determining of claim 1 which determines if the total flow rate contains a significant oscillation within a breathing rate frequency band. However, since Fig. 5 of Peiris shows the detection mode 50 and step 57 are part of a feedback loop, the 
	Limitations of the new claims are addressed in the new rejections entered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785